            Case 2:20-cr-00285-KJD-EJY Document 18 Filed 12/10/20 Page 1 of 1




 1

 2
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                     Case No. 2:20-cr-00285-KJD –
                                                   00059---
 5                  Plaintiff,                     Order Unsealing Case

 6          v.

 7   JUAN ROBLES-ANDRADE,
       aka “Juan Andrade-Rosales,”
 8     aka “Juan Jose Robles,”

 9                         Defendant.

10

11          Upon consideration and review of the Government’s motion:

12          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

13   v. Juan Robles-Andrade, is unsealed.

14                      10th day of December, 2020.
            DATED this ____

15                                                 By the Court:

16
                                                   ____________________________
17                                                 Honorable Kent J. Dawson
                                                   United States District Judge
18

19

20

21

22

23

24


                                               3
